DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-4,6,10, 13, 15-16, 18, 22,37,38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues

    PNG
    media_image1.png
    217
    694
    media_image1.png
    Greyscale

Examiner’s response:
“Directly reconstructing the actual data and the difference data” is not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Directly reconstructing the actual data and the difference data”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please Note: If such a limitation were presented, the Examiner could most likely use Bruder paragraphs 12 & 14 to teach a substantial portion of the independent claim (except the short scan angles).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-4,6,10, 13, 15-16, 18, 22,37,38 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Pan (2011/0044546), hereafter referred to as Pan
Pan discloses 1. A system for image reconstruction, comprising: 
at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including: 
obtaining projection data D.sub.0 generated by an imaging device by scanning an object at first angles, wherein the first angles are a subset of second angles, the second angles being short-scan angles for the system to conduct image reconstruction; (Pan, “[0121] Referring to FIG. 5, there is show a flow chart 500 of one example of the methodology. As shown at block 502, an initial estimate of the image to be recovered may be selected or generated. The initial estimate may be part of an initialization procedure. For example, the initial estimate may comprise:
n=1 and {right arrow over (f)}.sup.(TV-DATA)[n,1]=0; (8)”; where the projection data the initial estimate is generated from is D0; see paragraph 155 for short-scan) 
generating an image F.sub.1 based on the projection data D.sub.0; (Pan, “[0121] Referring to FIG. 5, there is show a flow chart 500 of one example of the methodology. As shown at block 502, an initial estimate of the image to be recovered may be selected or generated. The initial estimate may be part of an initialization procedure. For example, the initial estimate may comprise:
n=1 and {right arrow over (f)}.sup.(TV-DATA)[n,1]=0; (8)”, the generated imaged, i.e. initial estimate) 
determining, based on the image F.sub.1, projection data D.sub.1 corresponding to third angles that are a subset of the second angles and different from the first angles; and (Pan, “[0122] As shown at block 504, using the initial estimate, estimated measurements may be determined. One example of determining the estimated measurements may include using the linear transform operator to determine the linear transform of the initial estimate image. For example, for data projection iteration, for m=2, . . . , N.sub.data:
f -&gt; ( TV - DATA ) [ n , m ] = f -&gt; ( TV - DATA ) [ n , m - 1 ] + M i g i - M -&gt; i f -&gt; ( TV - DATA ) [ n , m - 1 ] M -&gt; i M -&gt; i ; ( 9 ) ##EQU00004##”)
generating a final image associated with the object by performing an iteration process including one or more iterations using initial data including the image F.sub.1, the projection data D.sub.0, and the projection data D.sub.1. (Pan, “[0124] A new estimated image may be determined by analyzing at least one aspect (such as variation) of the intermediate estimate image. Specifically, the variation in the intermediate estimate image may be constrained to generate the new estimated image, as shown at block 510. For example, the generalized TVs of the intermediate estimated image may be minimized to generate the new estimated image. The new estimated image may be used as the initial estimate for block 504 and blocks 504 through 512 may be repeated until the intermediate estimated image and new estimated image converge (such as be less than a predetermined amount, as shown at block 512) or until the estimated data is less than a predetermined amount than the actual data. One example of a predetermined amount may comprise .epsilon., which is discussed in more detail below. See Table 1. One may use either intermediate estimated image or the new estimated image as the final estimate of the image. The intermediate image may generally be less smooth than the new estimated image.”)
wherein an ith iteration of the one or more iterations (Pan, Fig. 5; see loop) includes: 
generating an image F2i by reconstructing the projection data Do and projection data Di correspondinq to the third angles; (Pan, Fig. 5, #508,  paragraph 124,“As shown at block 508, the intermediate estimate may be generated based on the comparison of the estimated data with the actual data.”)
generating an image F2i+1 based on the image F2i; (Pan, Fig. 5, #510, “[0124] A new estimated image may be determined by analyzing at least one aspect (such as variation) of the intermediate estimate image. Specifically, the variation in the intermediate estimate image may be constrained to generate the new estimated image, as shown at block 510. For example, the generalized TVs of the intermediate estimated image may be minimized to generate the new estimated image.”)
determining projection data Di+1 corresponding to the third angles based on the image F2i+1; (Pam, Fig.5, #504) and 
in response to determining that the image F2i+1 satisfies a termination condition, designating the image F2i+1 as the final image. (Pan, Fig. 5 #512)

Pan discloses 3. The system of claim 1, wherein the determining of the projection data D.sub.i+1 corresponding to the third angles includes: determining the projection data D.sub.i+1 based on the image F.sub.2i+1 using a forward projection algorithm. (Pan, paragraph 122)

Pan discloses 4. The system of claim 1, wherein the i.sub.th iteration further includes: determining whether the image F.sub.2i+1 generated satisfies the termination condition. (Pan, Fig. 5 #512)

Pan discloses 6. The system of claim 1, wherein the image F.sub.2i is generated based on the projection data D.sub.0 and projection data D.sub.i using an algebraic iterative algorithm. (Pan, Fig. 5; see loop)

Pan discloses 10. The system of claim 1, wherein to generate the image F.sub.1 based on the projection data D.sub.0, the at least one processor is directed to cause the system to performing additional operations including: generating the image F.sub.1 based on the projection data D.sub.0 using an analytical reconstruction algorithm. (Pan, Fig. 5; see loop)



	Claim 13  is rejected under similar grounds as claims 1.
	Claim 15  is rejected under similar grounds as claims 3.
	Claim 16  is rejected under similar grounds as claims 4.
	Claim 18  is rejected under similar grounds as claims 6.
	Claim 22  is rejected under similar grounds as claims 10.
	Claim 37  is rejected under similar grounds as claims 1.
	Claim 38  is rejected under similar grounds as claims 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 17, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Bruder (2010/024675)
Pan discloses 5. The system of claim 4, wherein the determining of whether the image F.sub.2i+1 satisfies the termination condition includes: 
Pan discloses an iterative loop controlled by a difference of image data But does not expressly disclose “determining projection data D.sub.0i corresponding to the first angles based on the image F.sub.2i+1; determining a difference between the projection data D.sub.0i and the projection data D.sub.0; and determining whether the difference between the projection data D.sub.0i and the projection data D.sub.0 is less than a difference threshold, wherein the termination condition includes that the difference between the projection data D.sub.0i and the projection data D.sub.0 is less than the difference threshold.”
	Bruder discloses  “determining projection data D.sub.0i corresponding to the first angles based on the image F.sub.2i+1; determining a difference between the projection data D.sub.0i and the projection data D.sub.0; and determining whether the difference between the projection data D.sub.0i and the projection data D.sub.0 is less than a difference threshold, wherein the termination condition includes that the difference between the projection data D.sub.0i and the projection data D.sub.0 is less than the difference threshold.” (Bruder, paragraph 14, “[0014] Steps b) to e) of at least one embodiment of this iterative method are repeated until a termination condition occurs. The termination condition can, for example, be selected such that iteration is terminated at the latest after a predefined number of iterative steps. Alternatively it is also possible to carry out iteration as a function of achieving a convergence criterion. Iteration can preferably be terminated if the difference projection data or the residue image data satisfy a threshold criterion.”; see also [0082])
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the projection data as shown by Bruder in place of images with the method of Pan.  Note: The modification would require converting the image data to projection data.
The suggestion/motivation for doing so would have been to as an alternate means for determining when to stop iterations.  Projection data could possibly be faster than image data.  Additionally, the original projection data would have no approximations due to reconstruction.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Pan with Netsch to obtain the invention as specified in claim 12.

Claim 17  is rejected under similar grounds as claims 5.
Claim 39  is rejected under similar grounds as claims 5.

Claim 8-9, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Sidkey “Image reconstruction in circular cone-beam computed tomography by constrained, total variation minimization” .

Pan discloses 8. The system of claim 2, But does not expressly disclose “wherein the generating of the image F.sub.2i+1 based on the image F.sub.2i includes: generating the image F.sub.2i+1 by minimizing a total variation (TV) relating to the image F.sub.2i.”
Sidkey discloses “wherein the generating of the image F.sub.2i+1 based on the image F.sub.2i includes: generating the image F.sub.2i+1 by minimizing a total variation (TV) relating to the image F.sub.2i.” (Sidkey, Abstract, “The algorithm minimizes the total variation (TV) of the image subject to the constraint that the estimated projection data is within a specified tolerance of the available data and that the values of the volume image are non-negative. The constraints are enforced by the use of projection onto convex sets (POCS) and the TV objective is minimized by steepest descent with an adaptive step-size. The algorithm is referred to as adaptive-steepest-descent-POCS (ASD-POCS). It appears to be robust against cone-beam artifacts, and may be particularly useful when the angular range is limited or when the angular sampling rate is low”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the method of Sidkey with the system of Pan.
The suggestion/motivation for doing so would have been to robust against cone-beam artifacts, and may be particularly useful when the angular range is limited or when the angular sampling rate is low”)
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Pan with Netsch to obtain the invention as specified in claim 12.

Pan in view of Sidkey discloses 9. The system of claim 8, wherein minimizing the TV relating to the image F.sub.2i is via a steepest descent algorithm. (Sidkey, Abstract, “The algorithm minimizes the total variation (TV) of the image subject to the constraint that the estimated projection data is within a specified tolerance of the available data and that the values of the volume image are non-negative. The constraints are enforced by the use of projection onto convex sets (POCS) and the TV objective is minimized by steepest descent with an adaptive step-size. The algorithm is referred to as adaptive-steepest-descent-POCS (ASD-POCS). It appears to be robust against cone-beam artifacts, and may be particularly useful when the angular range is limited or when the angular sampling rate is low”)
Claim 20  is rejected under similar grounds as claims 8.
Claim 21  is rejected under similar grounds as claims 9.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Pan in view Netch(2007/0195923)
Pan discloses 12. The system of claim 1, But does not expressly disclose “wherein the system is a Cone-beam imaging system at least including a CBCT system at least including a C-arm X-ray fluoroscopy system.”
Netsch discloses “wherein the system is a Cone-beam imaging system at least including a CBCT system at least including a C-arm X-ray fluoroscopy system.” ([0014] C-arm-system-based CBCT provides a high, isotropic spatial resolution and is becoming a welcome adjunct to the standard fluoroscopy mode in interventional procedures.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the method of Pan on the system of Netsch.
The suggestion/motivation for doing so would have been to fix artifacts on C-arm-system-based CBCT.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Pan with Netsch to obtain the invention as specified in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/              Primary Examiner, Art Unit 2662